DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/31/2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 11 recite the limitation “a temperature sensor within the temperature controlled drawer and/or the fresh food compartment.” The use of “/” renders the claims indefinite since it is unclear whether it is meant to connote “and” or “or.” The Examiner recommends clanging this limitation to read “a temperature sensor within the at least one of the temperature controlled drawer or the fresh food compartment” since it is well established in case law that “or” corresponds to one, the other, or both of a set of alternatives.
Claims 2-10 and 12-20 depend on claims 1 and 11 and are thus also deemed indefinite by definition.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7-14 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 1887298 to Ashida et al. (Ashida).
In reference to claim 1, Ashida teaches a refrigerator (FIG. 1) comprises a temperature-controlled drawer (6, FIG. 1) within a fresh food compartment (2, FIG. 1) including a temperature sensor (17, FIG. 1) within the at least one of temperature-controlled drawer or the fresh food compartment (FIG. 1); a display (14, FIG. 1) coupled to the drawer, wherein the display receives an output from the temperature sensor (par 0019), determines what food type would be best suited for the temperature based on said temperature sensor output (par 0034), and indicates what type of food it has determined is best for storage therein (par 0034); at least one light (13, FIG. 1) within said drawer (6, FIG. 1), wherein the at least one light changes to a first color, based on the food type indicated by the display (par 0034), and turns off and on depending on whether the fresh food compartment door is closed or open, respectively (par 0040 and 0044).
	In reference to claim 2, Ashida teaches the system as explained in the rejection of claim 1, and Ashida additionally teaches a switch for changing the temperature within said drawer (par 0019).
In reference to claim 3, Ashida teaches the system as explained in the rejection of claim 1, and Ashida additionally teaches wherein the temperature sensor (17, FIG. 1) does not affect or control the temperature of the drawer (FIG. 1; par 0044).
In reference to claim 4, Ashida teaches the system as explained in the rejection of claim 1, and Ashida additionally teaches wherein the drawer (6, FIG. 1) has no temperature damper (FIG. 1).
In reference to claim 7, Ashida teaches the system as explained in the rejection of claim 1, and Ashida additionally teaches wherein the at least one light is a LED light (par 0032).
In reference to claim 8, Ashida teaches the system as explained in the rejection of claim 7, and Ashida additionally teaches wherein the LED light is displays various colors based on input to the LED light (par 0032).
In reference to claim 9, Ashida teaches the system as explained in the rejection of claim 1, and Ashida additionally teaches wherein the first color matches a color on the display (inherent in the system of FIG. 1 and par 0032). 
In reference to claim 10, Ashida teaches the system as explained in the rejection of claim 1, and Ashida additionally teaches wherein the temperature-controlled drawer (6, FIG. 1) within a fresh food compartment (2, FIG. 1) of includes a temperature sensor (17, FIG. 1) does not affect or control the temperature of the drawer (6, FIG. 1); a LED display (14, FIG. 1) coupled to the drawer (6, FIG. 1), wherein the display receives an output from the temperature sensor (par 0019), determines what food type would be best suited for the temperature within said drawer based on said temperature sensor output (par 0034), and indicates what type of food it has determined is best for storage therein with a first color at least one LED light within said drawer (par 0034), wherein the at least one light changes to a second color, based on the food type indicated by the display (par 0034), the first color and the second color match, and turns off and on depending on whether the fresh food compartment door is closed or open, respectively (par 0034, 0040 and 0044).
In reference to claims 11-14 and 17-20, they claim limitations similar to the limitations claimed in claims 1-4 and 7-10; thus, said claims 11-14 and 17-20 are rejected in the similar manner, as explained in detail above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 5-6 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ashida.
In reference to claim 5, Ashida teaches the system as explained in the rejection of claim 1, but does not teach wherein the display is a LED display.  However, the Examiner takes the Official Notice of facts not in the record by relying on “common knowledge” of various refrigerating systems utilizing LED display to be obvious in order to provide a display which uses less power, provides a brighter display with better contrast, a thinner panel, and lesser heat dissipation.
In reference to claim 6, Ashida teaches the system as explained in the rejection of claim 5, but does not teach wherein the display is a LED display. However, the Examiner takes the Official Notice of facts not in the record by relying on “common knowledge” of various refrigerating systems utilizing LED display to be obvious in order to provide a display which uses less power, provides a brighter display with better contrast, a thinner panel, and lesser heat dissipation.
In reference to claims 15 and 16, they claim limitations similar to the limitations claimed in claims 5 and 6; thus, said claims 15 and 16 are rejected in the similar manner, as explained in detail above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
See attached form PTO-892 for relevant art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FILIP ZEC whose telephone number is (571)270-5846. The examiner can normally be reached Mon - Fri; 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JD Fletcher can be reached on 5712705054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FILIP ZEC/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
6/4/2022